Title: Thomas Jefferson to Benjamin Rush, 16 January 1811
From: Jefferson, Thomas
To: Rush, Benjamin


          
            Dear Sir
            Monticello Jan. 16. 11.
          
           I had been considering for some days whether it was not time, by a letter, to bring myself to your recollection, when I recieved your welcome favor of the 2d inst. I had before heard of the heart-rending calamity you mention, & had sincerely sympathised with your afflictions. but I had not made it the subject of a letter, because I knew that condolances were but renewals of grief. yet I thought, & still think, this is one of the cases wherein we should ‘not sorrow, even as others who have no hope.’ I have myself known so many cases of recovery from confirmed insanity, as to reckon it ever among the recoverable diseases.  one of these was that of a near relation and namesake of mine, who after many years of madness of the first degree, became entirely sane, & amused himself to a good old age in keeping school; was an excellent teacher, & much valued citizen.
           You ask if I have read Hartley? I have not.  my present course of life admits less reading than I wish.  from breakfast, or noon at latest, to dinner, I am mostly on horseback, attending to my farms or other concerns, which I find healthful to my body, mind, & affairs: and the few hours I can pass in my cabinet, are devoured by correspondences; not those with my intimate friends, with whom I delight to interchange sentiments, but with others who, writing to me on concerns of their own in which I have had an agency, or from motives of mere respect and approbation, are entitled to be answered with respect and a return of good will. my hope is that this obstacle to the delights of retirement will wear away with the oblivion which follows that, and that I may at length be indulged in those studious pursuits, from which nothing but revolutionary duties would ever have called me.
           I shall receive your proposed publication, & read it, with the pleasure which every thing gives me from your pen. altho’ much of a sceptic in the practice of medecine, I read with pleasure it’s ingenious theories.
           I receive with sensibility your observations on the discontinuance of friendly correspondence between mr Adams & myself, & the concern you take in it’s restoration. this discontinuance has not proceeded from me, nor from the want of sincere desire, and of effort on my part to renew our intercourse. you know the perfect co-incidence of principle, & of action, in the early part of the revolution which produced a high degree of mutual respect & esteem between mr Adams & myself. certainly no man was ever truer than he was, in that day, to those principles of rational republicanism which, after the necessity of throwing off our monarchy, dictated all our efforts in the establishment of a new government. and altho’ he swerved afterwards towards the principles of the English constitution, our friendship did not abate on that account. while he was Vice-president, & I Secretary of state, I recieved a letter from President Washington then at Mount-Vernon, desiring me to call together the heads of departments, and to invite mr Adams to join us (which, by the bye, was the only instance of that being done) in order to determine on some measure which required dispatch: and he desired me to act on it, as decided, without again recurring to him. I invited them to dine with me, and after dinner, sitting at our wine, having settled our question, other conversation came on, in which a collision of opinion arose between mr Adams & Colo Hamilton, on the merits of the British constitution, mr Adams giving it as his opinion that, if some of it’s defects & abuses were corrected, it would be the most perfect constitution of government ever devised by man. Hamilton, on the contrary asserted that, with it’s existing vices, it was the most perfect model of government that could be formed; & that the correction of it’s vices would render it an impracticable government. and this you may be assured was the real line of difference between the political principles of these two gentlemen. another incident took place on the same occasion which will further delineate Hamilton’s political principles.   the room being hung around with a collection of the portraits of remarkable men, among them were those of Bacon, Newton & Locke. Hamilton asked me who they were. I told him they were my trinity of the three greatest men the world had ever produced, naming them. he paused for some time: ‘the greatest man, said he, that ever lived was Julius Caesar.’ Mr Adams was honest as a politician as well as a man; Hamilton honest as a man, but, as a politician, believing in the necessity of either force or corruption to govern men.— you remember the machinery which the federalists played off, about that time, to beat down the friends to the real principles of our constitution, to silence by terror every expression in their favor, to bring us into war with France and alliance with England, and finally to homologise our constitution with that of England. mr Adams, you know, was overwhelmed with feverish addresses, dictated by the fear, and often by the pen, of the bloody buoy, and was seduced by them into some open indications of his new principles of government, & in fact was so elated as to mix, with his kindness, a little superciliousness towards me.  even mrs Adams, with all her good sense & prudence, was sensibly flushed. and you recollect the short suspension of our intercourse, & the circumstance which gave rise to it, which you were so good as to bring to an early explanation, and have set to rights, to the cordial satisfaction of us all. the nation at length passed condemnation on the political principles of the Federalists by refusing to continue mr Adams in the presidency. on the day on which we learned in Philadelphia the vote of the city of New York, which it was well known would decide the vote of the state, and that again the vote of the Union, I called on mr Adams on some official business. he was very sensibly affected, and accosted me with these words. ‘Well, I understand that you are to beat me in this contest, & I will only say that I will be as faithful a subject as any you will have.’ ‘Mr Adams, said I, this is no personal contest between you & me. two systems of principles on the subject of government divide our fellow-citizens into two parties. with one of these you concur, & I with the other. as we have been longer on the public stage than most of those now living, our names happen to be more generally known. one of these parties therefore has put your name at it’s head, the other mine. were we both to die to-day, tomorrow two other names would be in the place of ours, without any change in the motion of the machine. it’s motion is from it’s principle, not from you or myself.’ ‘I believe you are right, said he, that we are but passive instruments, and should not suffer this matter to affect our personal dispositions.’ but he did not long retain this just view of the subject. I have always believed that the thousand calumnies which the federalists, in bitterness of heart, & mortification at their ejection, daily invented against me, were carried to him by their busy intriguers, & made some impression. when the election between Burr & myself was kept in suspense by the federalists, and they were meditating to place the President of the Senate at the head of the government, I called on mr Adams with a view to have this desperate measure prevented by his negative. he grew warm in an instant, and said with a vehemence he had not used towards me before, ‘Sir, the event of the election is within your own power. you have only to say you will do justice to the public creditors, maintain the navy, and not disturb those holding offices, and the government will instantly be put into your hands. we know it is the wish of the people it should be so.’—‘mr Adams, said I, I know not what part of my conduct, in either public or private life, can have authorised a doubt of my fidelity to the public engagements. I say however I will not come into the government by capitulation. I will not enter on it but in perfect freedom to follow the dictates of my own judgment.’ I had before given the same answer to the same intimation from Gouverneur Morris. ‘then, said he, things must take their course.’ I turned the conversation to something else, & soon took my leave. it was the first time in our lives we had ever parted with any thing like dissatisfaction. and then followed those scenes of midnight appointment which have been condemned by all men. the last day of his political power, the last hours, & even beyond the midnight, were employed in filling all offices, & especially permanent ones, with the bitterest federalists, & providing for me the alternative either to execute the government by my enemies, whose study it would be to thwart & defeat all my measures, or to incur the odium of such numerous removals from office as might bear me down. a little time & reflection effaced in my mind this temporary dissatisfaction, with mr Adams, and restored me to that just estimate of his virtues & passions which a long acquaintance had enabled me to fix. and my first wish became that of making his retirement easy by any means in my power:; for it was understood he was not rich. I suggested to some republican members of the delegation from his state the giving him, either directly, or indirectly, an office, the most lucrative in that state, and then offered to be resigned, if they thought he would not deem it affrontive. they were of opinion he would take great offence at the offer; and moreover that the body of republicans would consider such a step in the outset, as auguring very ill of the course I meant to pursue. I dropped the idea therefore but did not cease to wish for some opportunity of renewing our friendly understanding. two or three years after, having had the misfortune to lose a daughter, between whom & mrs Adams there had been a considerable attachment, she made it the occasion of writing me a letter, in which, with the tenderest expressions of concern at this event, she carefully avoided a single one of friendship towards myself, and even concluded it with the wishes ‘of her who once took pleasure in subscribing herself your friend Abigail Adams.’ unpromising as was the complexion of this letter, I determined to make an effort towards removing the clouds from between us. this brought on a correspondence which I now inclose for your perusal, after which be so good as to return it to me, as I have never communicated it to any mortal breathing before. I send it to you to convince you I have not been wanting, either in the desire, or the endeavor to remove this misundersta[nd]ing. indeed I thought it highly disgraceful to us both; as indicating minds not sufficien[tly] elevated to prevent a public competition from affecting our personal friendship. I soon found from the correspondence that conciliation was desperate, and, yielding to an intimation in her last letter, I ceased from further explanation.I have the same good opinion of mr Adams which I ever had. I know him to be an honest man, an able one with his pen, and he was a powerful advocate on the floor of Congress. he has been alienated from me by belief in the wretched forgeries lying suggestions, contrived for electioneering purposes, that I perhaps mixed in the activity & intrigues of the occasion. my most intimate friends can testify that I was perfectly passive. they would sometimes indeed tell me what was going on; but no man ever heard me take part in such conversations; & none ever misrepresented mr Adams in my presence, without my asserting his just character. with very confidential persons I have doubtless disapproved of the principles & practices of his administration. this was unavoidable. but never with those with whom it could do him any injury. decency would have required this conduct from me, if disposition had not: and I am satisfied mr Adams’s conduct was equally honorable towards me. but I think it a part of his character to suspect foul play in those of whom he is jealous, and not easily to relinquish his suspicions.
          I have gone, my dear friend, into these details that you might know every thing which had passed between us, might be fully possessed of the state of facts and dispositions, and judge for yourself whether they admit a revival of that friendly intercourse for which you are so kindly solicitous. I shall certainly not be wanting in any thing on my part which may second your efforts; which will be the easier with me inasmuch as I do not entertain a sentiment of mr Adams, the expression of which could give him reasonable offence. and I submit the whole to yourself with the assurance that whatever be the issue, my friendship and respect for yourself will remain unaltered & unalterable.
          
            Th:
            Jefferson
        